In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-476 CR

NO. 09-07-477 CR

____________________


RAY CHARLES BURTON A/K/A RAY BURT A/K/A RAY BURTON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 94743 and 07-01220




MEMORANDUM OPINION

	On August 20, 2007, the trial court sentenced Ray Charles Burton a/k/a Ray Burt a/k/a
Ray Burton on convictions for burglary of a habitation.  Burton filed notices of appeal on
September 17, 2007.  The trial court entered certifications of the defendant's right to appeal
in which the court certified that these are plea-bargain cases and the defendant has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's
certifications to the Court of Appeals.
	On September 26, 2007, we notified the parties that we would dismiss the appeals 
unless the trial court filed amended certifications within thirty days of the date of the notices
and made them a part of the appellate records.  See Tex. R. App. P. 37.1.  The trial court has
not supplemented the records with amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.


  
								STEVE McKEITHEN
								        Chief Justice
 

Opinion Delivered November 7, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.